Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 18-27 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 18-27 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4 of US Patent 10,841,931.
Regarding claim 18, 23, although the conflicting claims are not identical, they are not patentably distinct from each other:
Instant application claim 18
‘931 patent Claim 1
A station(STA) comprising: a transceiver configured to transmit and receive wireless signals; and a processor configured to process wireless signals transmitted or received through the transceiver, wherein the processor is configured to: receive a first trigger frame indicating transmission of an uplink data to one 

wherein the first trigger frame includes resource allocation information for the one or more STAs,
…wherein the first trigger frame solicits an uplink transmission of one or more terminals and indicates information of resource unit(s) allocated for each terminal of the one or more terminals,
transmit the uplink data in response to the first trigger frame based on the resource allocation information, and
…detect whether an uplink transmission is received in response to the first trigger frame
receive a second trigger frame after a point coordination function (PCF) interframe space(PIFS) time from the AP when a specific condition is satisfied,
…and transmit a second trigger frame when no uplink transmission has been received in response to the first trigger frame through the channel…wherein carrier sensing (CS) is performed to check whether the channel is idle during a point coordination function (PCF) interframe space (PIFS) time before transmitting the second trigger frame,
wherein the specific condition indicates at least one condition for transmitting the second trigger frame after the first trigger frame is transmitted, and wherein the at least one condition includes that the channel is determined to be idle during the PIFS time, and the AP does not receive at least one uplink data in response to the first trigger frame from the one or more STAs.
…and transmit a second trigger frame when no uplink transmission has been received in response to the first trigger frame through the channel…and wherein the second trigger frame is transmitted after the PIFS time, when the channel is determined to be idle for the PIFS time.


As can be seen from the direct claim comparison, claim 18 of the instant application recites a substantially similar variation of claim 1 of ‘931; thus the conflicting claims are not patentably distinct.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.  Moreover, the doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent.


Instant application claim 19
‘931 patent Claim 1
wherein the at least one condition further includes that a predetermined transmission opportunity(TXOP) is sufficient for transmission of the second trigger frame.
…wherein the second trigger frame is transmitted after the PIFS time, when the channel is determined to be idle for the PIFS time through the CS and the transmission of the second trigger frame can be successfully performed within a predetermined transmission opportunity (TXOP).
Instant application claim 20
‘931 patent Claim 2
wherein the multi-user transmission for the at least one uplink data is determined to be successful when the AP receives the at least one uplink data in response the first trigger frame from the one or more STAs.
wherein the processor is further configured to: determine that an uplink multi-user transmission is successful when uplink transmission is received, in response to the first trigger frame, from at least one of wireless communication terminals indicated by the first trigger frame
Instant application claim 21
‘931 patent Claim 3
wherein the multi-user transmission for the at least one uplink data is determined to be fail when the AP does not receive the at least one uplink data in response the first trigger frame from the one or more STAs.
wherein the processor is further configured to: determine that an uplink multi-user transmission has failed when no uplink transmission in response to the first trigger frame has been received.
Instant application claim 22
‘931 patent Claim 4
wherein a new back-off counter for transmitting the second trigger frame is generated when the AP does not receive the at least one uplink data in response to the first trigger frame, and
wherein the new backoff counter is used by the AP to perform a backoff procedure.
wherein the processor is further configured to: when no uplink transmission has been received in response to the first trigger frame, obtain a new backoff counter for transmitting a new trigger frame, and perform a backoff procedure based on the obtained new backoff counter.


Claim 18-27 rejected on the ground of provisional nonstatutory double patenting as being unpatentable over claim 18-22 of copending US Patent Application 17,069,864.
Regarding claim 18, although the conflicting claims are not identical, they are not patentably distinct from each other:
Instant application claim 18
‘864 patent Claim 18, 19

A station (STA) comprising: a transceiver configured to transmit and receive wireless signals; and a processor configured to process wireless signals transmitted or received through the transceiver, wherein the processor is configured to: receive a first trigger frame through a channel from an access point (AP),
wherein the first trigger frame includes resource allocation information for the one or more STAs,
wherein the first trigger frame includes size information and placement information of a resource unit allocated for the STA and indicates transmission of an uplink data to one or more STAs
transmit the uplink data in response to the first trigger frame based on the resource allocation information, and
transmit the uplink data in response to the first trigger frame,
receive a second trigger frame after a point coordination function (PCF) interframe space(PIFS) time from the AP when a specific condition is satisfied,
and receive a second trigger frame after a point coordination function (PCF) interframe space (PIFS) time,
wherein the specific condition indicates at least one condition for transmitting the second trigger frame after the first trigger frame is transmitted, and wherein the at least one condition includes that the channel is determined to be idle during the PIFS time, and the AP does not receive at least one uplink data in response to the first trigger frame from the one or more STAs.
wherein the second trigger frame is transmitted when the channel is determined to be idle during the PIFS time through carrier sensing of the AP before transmitting the second trigger frame and a predetermined transmission opportunity (TXOP) is sufficient for transmission of the second trigger frame. (claim 19) wherein the second trigger is transmitted when the AP does not receive at least one uplink data in response the first trigger frame from the one or more STAs


As can be seen from the direct claim comparison, claim 18 of the instant application recites a substantially similar variation of claim 18, 19 of ‘864; thus the conflicting claims are not patentably distinct.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is 
Regarding claim 19-22, 24-27 although the conflicting claims are not identical, they are not patentably distinct from respective claim 18-22 of ‘864.
Claim Objections
Claim 20, 21, 25, 26 objected to because of the following informalities:  Line 3 recites “in response the first trigger”, which appears to be missing a “to” between ‘response’ and ‘the’.
Claim 21, 26 recites “fail” on line 3 which appears to be a misspelling of “failed”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

Claim 18, 20, 21, 23, 25, 26 rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (US 2016/0278081) in view of Hedayat (US 2016/0100408) in view of Kim et al. (US 2017/0325266).
For claim 18, Chun teaches: A station(STA) (see at least 0132 and fig. 8, AP and STA) comprising:
a transceiver configured to transmit and receive wireless signals (see at least 0132 and fig. 8, AP and STA may comprise processor/memory for wireless communications); and
a processor configured to process wireless signals transmitted or received through the transceiver (see at least 0132 and fig. 8, AP and STA may comprise processor/memory for wireless communications),
wherein the processor is configured to:
receive a first trigger frame indicating transmission of an uplink data to one or more STAs for a multi-user transmission through a channel from an access point(AP) (see at least claim 9, AP may transmit UL MU request frame to STAs to request data frame transmission including resource allocation information; 0033-0036, the information comprises duration information regarding a length and timing of uplink transmission as well as information regarding a specific frequency/spatial resource, comprising size and placement/position of the uplink resources),
wherein the first trigger frame includes resource allocation information for the one or more STAs (see at least claim 9, AP may transmit UL MU request frame to STAs to request data frame transmission including resource allocation information; 0033-0036, allocation information comprises duration information regarding a length and timing of uplink transmission as well as information regarding a specific frequency/spatial resource, comprising size and placement/position of the uplink resources),
(see at least 0031-0037, STAs may perform uplink transmission on the basis of the UL MU request frame).
Chun does not explicitly teach: receive a second trigger frame after a point coordination function (PCF) interframe space(PIFS) time from the AP when a specific condition is satisfied, wherein the specific condition indicates at least one condition for transmitting the second trigger frame after the first trigger frame is transmitted, and wherein the at least one condition includes that the channel is determined to be idle during the PIFS time, and the AP does not receive at least one uplink data in response to the first trigger frame from the one or more STAs.  Hedayat from an analogous art teaches (see at least 0068 and 0075, an AP may send a CFU request frame triggering BWR transmission to STA devices; if the AP does not receive the BWR transmission from STA(s) it may resend the CFU request frame (or a new CFU frame) after a PIFS), Kim from an analogous art teaches (see at least 0100-0103, 0124 and fig. 7, UL trigger frame retransmission may be performed when UL MU transmission fails.  See at least 0131, AP may transmit UL trigger frame if medium is determined idle during PIFS; 0002-0003, carrier sense CSMA/CA may be used).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Hedayat, Kim to the system of Chun, so the AP may determine to send a second request/trigger frame if it has not received uplink data in response to a first request frame (as suggested by Hedayat) and trigger frames are sent if the medium (channel) is idle for a PIFS time, as suggested by Kim.  The motivation would have been to facilitate reliable communication by reattempting to trigger data which was not successfully received (Hedayat 0075) and determining the channel is idle/clear before sending trigger frames (Kim 0131).
For claim 20, Chun, Hedayat, Kim teach claim 18, Hedayat further teaches: wherein the multi-user transmission for the at least one uplink data is determined to be successful when the AP receives the at least one uplink data in response the first trigger frame from the one or more STAs (see at least 0068 and 0075, STAs receiving the CFU request frame may send uplink data to the AP accordingly).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the features of Hedayat to the system of claim 18, so the AP may determine successful transmission after receiving data from the at least one STA, as suggested by Hedayat.  The motivation would have been to facilitate reliable communication by receiving and processing data signaling (Hedayat 0068, 0075).
For claim 21, Chun, Hedayat, Kim teach claim 18, Hedayat further teaches: wherein the multi-user transmission for the at least one uplink data is determined to be fail when the AP does not receive the at least one uplink data in response the first trigger frame from the one or more STAs (see at least 0075, if the AP does not receive the BWR transmission in response from STA(s) it may resend the CFU request frame (or a new CFU frame)).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Hedayat to the system of claim 18, so the AP may determine failed uplink transmission if it has not received uplink data in response to the initial request frame, as suggested by Hedayat.  The motivation would have been to facilitate reliable communication by reattempting to obtain data which was not successfully received (Hedayat 0075).
Claim 23 recites a method substantially similar to the apparatus of claim 18 and is rejected under similar reasoning.
Claim 25 recites a method substantially similar to the apparatus of claim 20 and is rejected under similar reasoning.
Claim 26 recites a method substantially similar to the apparatus of claim 21 and is rejected under similar reasoning.

Claim 19, 24 rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (US 2016/0278081) in view of Hedayat (US 2016/0100408) in view of Kim et al. (US 2017/0325266) in view of Hart et al. (US 2013/0100952).
For claim 19, Chun, Hedayat, Kim teach claim 18, but not explicitly: wherein the at least one condition further includes that a predetermined transmission opportunity(TXOP) is sufficient for transmission of the second trigger frame.  Hart from an analogous art teaches (see at least 0066, 0017 and fig. 7, the AP may repeatedly perform data retransmission until its TXOP time expires, thus may send transmissions while still within the TXOP).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Hart to the system of claim 18, so the AP may perform transmissions e.g. second trigger frame while it is within a maximum time limit e.g. before a TXOP expiry, as suggested by Hart.  The motivation would have been to enhance network communications by performing transmissions until an allowed AP transmission period ends (Hart 0066, 0017).
Claim 24 recites a method substantially similar to the apparatus of claim 19 and is rejected under similar reasoning.

Claim 22, 27 rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (US 2016/0278081) in view of Hedayat (US 2016/0100408) in view of Kim et al. (US 2017/0325266) in view of Sun et al. (US 2014/0341100).
For claim 22, Chun, Hedayat, Kim teach claim 21, but not explicitly: wherein a new back-off counter for transmitting the second trigger frame is generated when the AP does not receive the at least one uplink data in response to the first trigger frame, and wherein the new backoff counter is used by the AP to perform a backoff procedure.  Sun from an analogous art teaches (see at least 0056-0058, an AP may determine it has not received an uplink response to an initial frame, and may determine a new different backoff time to wait before retransmitting the frame to the station, comprising using a new backoff timer/counter).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Sun to the system of claim 21, so when no uplink transmission is received the AP may determine and wait/count a progressively longer backoff timer before retransmitting the request frame, as suggested by Sun.  The motivation would have been to enhance frame retransmission by applying adjusted backoffs to improve transmission success (Sun 0058).
Claim 27 recites a method substantially similar to the apparatus of claim 22 and is rejected under similar reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Merlin et al. (US 2015/0063190) discloses methods and apparatus for multiple user uplink.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Siren Wei/
Patent Examiner
Art Unit 2467